Citation Nr: 0944220	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-20 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses in the amount of $733.00 for services 
rendered by Gateway Medical Center in Clarksville, Tennessee, 
on March 23, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 determination of the VA 
Medical Center in Nashville, Tennessee, which denied payment 
of unauthorized medical expenses in the amount of $733.00 for 
services rendered by Gateway Medical Center in Clarksville, 
Tennessee, on March 23, 2006.  

A Travel Board hearing was held before the undersigned Acting 
Veterans Law Judge at the RO in July 2009.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the VA Medical Center in Nashville, 
Tennessee, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

The Veteran contends that he is entitled to payment of 
unauthorized medical expenses in the amount of $733.00 for 
services rendered by Gateway Medical Center in Clarksville, 
Tennessee, on March 23, 2006, because he received emergency 
care for urinary retention on that date.  He testified that 
his condition was life threatening and that his bladder might 
have ruptured without immediate treatment.  A preliminary 
review of the record discloses a need for further development 
prior to final appellate review.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to notify and assist as mandated by 38 U.S.C.A. § 
5103A.  Specifically, it appears that neither the Veteran nor 
his representative has been advised of the VCAA.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  To be eligible for reimbursement, the Veteran must 
satisfy certain conditions, including the following:  the 
claim for payment or reimbursement for the initial evaluation 
and treatment is for a condition of such nature that a 
prudent layperson would have reasonably expected that delay 
in seeking medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); and a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was not a non-VA medical center).  See 38 C.F.R. § 
17.1002 (2009).  

It is not clear from a review of the record whether the care 
that the Veteran received at Gateway Medical Center in 
Clarksville, Tennessee, on March 23, 2006, was emergent and 
whether the initial decision denying the Veteran's claim for 
reimbursement was made by a clinician or other medical 
professional.  Further, it is not clear whether a VA facility 
was feasibly available to the Veteran when he was seen at 
Gateway Medical Center in Clarksville, Tennessee, on 
March 23, 2006.  See 38 C.F.R. §§ 17.1002 (b), (c) (2009).  
The Veteran testified that a VA clinic was co-located with 
Gateway, but it is not known whether the clinic was equipped 
for treating the Veteran's particular genitourinary 
condition.  Thus, on remand, these issues must be addressed.

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following actions:

1.  Provide the Veteran and his service 
representative with VCAA notice which 
complies with Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence 
to substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence), Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document 
that satisfies VCAA notice), and Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of 
status as a Veteran), on the issue of 
reimbursement or payment of unauthorized 
medical expenses in the amount of $733.00 
for services rendered by Gateway Medical 
Center in Clarksville, Tennessee, on 
March 23, 2006.  A copy of the notice 
letter should be included in the claims 
file.

2.  Request that the Veteran submit an 
opinion of his treating physician(s) at 
Gateway Medical Center in Clarksville, 
Tennessee, on March 23, 2006, regarding 
his genitourinary condition at that time 
and whether treatment of the condition was 
urgent, that is, whether the condition was 
of such a nature that delay in seeking 
treatment would have been hazardous to 
life or health.  

3.  Associate with the file a memorandum 
concerning whether a VA medical facility 
was feasibly available to treat the 
Veteran's specific genitourinary condition 
on March 23, 2006, and if so, its hours of 
operation.  The memorandum should include 
specific information regarding the 
geographic accessibility of the nearest VA 
medical facility and/or outpatient clinic 
to the Veteran's residence at the time.

4.  Thereafter, forward the claims file to 
a VA examiner for review.  After reviewing 
the claims file, the examiner should be 
asked to determine whether the 
circumstances surrounding the Veteran's 
medical care on March 23, 2006, were 
emergent.  Specifically, the examiner 
should furnish an opinion as to whether it 
is at least as likely as not that the 
urgency of the Veteran's medical condition 
on March 23, 2006, the relative distance 
of the travel involved in reaching a VA 
facility equipped to treat the Veteran's 
genitourinary condition, or the nature of 
the treatment itself, made it necessary to 
use the Gateway Medical Center in 
Clarksville, Tennessee.  

5.  After the above development is 
completed, adjudicate the claim. If the 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).

